Citation Nr: 0335890	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back and spine 
condition.

3.  Entitlement to service connection for hepatitis C and 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from October 1969 to 
October 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for PTSD, a back and spine 
condition, and "hepatitis C and cirrhosis of the liver."  

In December 2002, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
April 2003, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2003).  
Accordingly, the Board will proceed without further delay.

The veteran's claim of entitlement to service connection for 
hepatitis C and cirrhosis of the liver is the subject of the 
REMAND portion of this opinion.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran does not have PTSD that is related to his 
service.  

3.  The veteran does not have a back and spine condition that 
is related to his service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2003).  

2.  A back and spine condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
Disabled American Veterans v. Sec' y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties have been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
December 2001 decision that the evidence did not show that 
the criteria had been met for service connection for post-
traumatic stress disorder, a back and spine condition.  He 
was again notified of the criteria required for service 
connection in the statement of the case (SOC).  See also 
January 2001 and June 2001 letters from the RO to the 
veteran.  Therefore, the rating decision, as well as the SOC 
and the RO's letters, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed him of 
the information and evidence needed to substantiate the 
claims and that VA has complied with its notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the veteran's service 
medical records have been obtained, and VA and non-VA medical 
records have been associated with the claims file.  Although 
the veteran has not been afforded examinations covering the 
disabilities in issue, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for an examination 
and/or an opinion is not necessary to decide the claims.  
Specifically, the veteran's service medical records do not 
show treatment for psychiatric symptoms, or for a back or 
spine condition between April 1971 and his separation from 
service in September 1972 (there was one treatment for a back 
injury in April 1971); his spine, and psychiatric condition, 
were clinically evaluated as normal in his September 1972 
separation examination report; the first post-service 
evidence of treatment for a back or spine condition is dated 
in 1998, about 25 years after separation from service; there 
is no competent post-service medical evidence of a nexus 
between a back or spine condition and the veteran's service; 
and the only competent evidence of PTSD is based on a report 
of service in Vietnam which is not credible.  Given the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims.  With regard to the 
VCAA, in a December 2001 cover letter, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claims.  See also January 2001 and June 
2001 letters from the RO to the veteran; October 2002 SOC.  
The veteran has been informed that, provided certain criteria 
were met, that VA would make reasonable efforts to help him 
to obtain relevant records necessary to substantiate his 
claims, to include assistance in obtaining medical records, 
employment records, or records from other Federal agencies.  
See 38 C.F.R. § 3.159(c)(1-3) (2003).  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App.183 (2002).  Furthermore, the 
veteran has not asserted that any relevant evidence has not 
been associated with the claims file, or that any additional 
development is required.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection

The veteran argues that he has PTSD, and a back and spine 
condition, as a result of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  PTSD

The veteran asserts that he has PTSD as a result of his 
service.  No specific stressors have been claimed in his 
written statements.  In this regard, there is no record of a 
reply in response to the RO's January 2001 letter, in which 
the RO requested that he specify his stressors and any 
relevant post-service medical treatment.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In November 2000, the veteran filed his PTSD claim.  Claims 
for service connection for PTSD are evaluated in accordance 
with the criteria set forth in 38 C.F.R. 3.304(f).  During 
the pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 2002.  See 67 Fed. Reg 
10,330- 10,332 (2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. 
§ 3.304(f).  Therefore, the veteran has not been prejudiced 
by the Board's adjudication of his claim.  Indeed, a remand 
of this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Board initially finds that the veteran is not a credible 
historian.  In a report by Brian K. Humphreys, Psy. D., dated 
in May 1996, the veteran reported that he had spent "a year 
in Vietnam."  However, in an August 1999 report written by 
two psychologists, Bruce Seidner, Ph.D., and Alice K. 
Garland, M.S., the veteran denied ever having served in 
Vietnam.  The veteran's service records (discussed in greater 
detail below) do not show that he ever served in Vietnam, nor 
do they contain any evidence of participation in combat.  The 
Board further notes that both of these reports were used in 
conjunction with a determination by the Social Security 
Administration (SSA), and that the Board's finding is 
consistent with the SSA's decision.  In that decision, dated 
in November 1999, it was noted that the veteran acknowledged 
that he had never served in Vietnam at his hearing.  The 
SSA's Adminstrative Law Judge (ALJ) stated that he found the 
veteran's testimony "self-serving, vague, and obviously 
unconvincing," that he found the veteran to be "obviously 
dishonest," and that he was "personally offended to allow 
this claim."  He further stated, "I regret that I am 
compelled to allow benefits as I believe the claimant is 
obviously dishonest and do not agree with the expert 
testimony.  However, as a lay person rather than a trained 
psychologist, I must accept this testimony."  Accordingly, 
the Board finds that the veteran is not a credible historian.  

With regard to the issue of participation in combat, the 
Board incorporates its discussion of the veteran's 
credibility herein.  The Board further notes that the 
veteran's discharge, and his personnel records, do not show 
service in Vietnam, nor do they contain evidence of 
participation in combat.  His military occupation specialty 
was tracked vehicle repairman.  After training, his primary 
duty was as a tracked vehicle repairman, with a notation of 
brief duty as "IAG."  There is no indication that he ever 
received any citations or awards for participation in combat 
with the enemy, such as the Combat Infantryman's Badge, 
Purple Heart, or similar citation.  The Board therefore finds 
that the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

Despite the indications of PTSD discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The veteran's service 
medical records do not show treatment for psychiatric 
symptoms.  The veteran's separation examination report, dated 
in September 1972, shows that his psychiatric condition was 
clinically evaluated as normal.  The post-service medical 
evidence includes records from the SSA, to include the 
previously discussed report by Dr. Seidner and Ms. Garland, 
dated in August 1999.  The Seidner-Garland report contains 
Axis I diagnoses of depressive disorder NOS (not otherwise 
specified), rule out substance abuse-induced dementia, 
"alcohol abuse in remission per claimant's report," 
"polysubstance abuse in full sustained remission per 
claimant's report," and an Axis II diagnosis of personality 
disorder NOS with antisocial and borderline features noted.  
Records from the Family Practice Center (FPC), dated between 
1992 and 1998, do not show treatment for psychiatric 
symptoms.  Records from Cherokee Health Systems (CHS)/Dr. 
Rajun N. Vora, dated between 1995 and 1999, show that the 
veteran was repeatedly diagnosed with "major depression, 
single, mild" and alcohol and cannabis dependence.  Several 
reports written by Dr. William Smith, dated in between1998 
and 1999, contain diagnoses noting anxiety and/or 
nervousness.  

In summary, the veteran has been repeatedly diagnosed with 
psychiatric disorders other than PTSD, primarily a depressive 
disorder.  In particular, the Board finds that the Seidner-
Garland examination report is highly probative evidence that 
shows that the veteran does not have PTSD.  This report 
indicates that the veteran has a depressive disorder, and 
that he suffers from alcohol and polysubstance abuse.  This 
report is the most recent report of record.  It was based on 
psychological testing, as well as an interview with the 
veteran during which time a full history was taken and 
discussed.  During his interview (and in contrast to his 
interview with Dr. Humphrey), the veteran admitted that he 
had never served in Vietnam.  The Board further notes that 
the reports from CHS/Dr. Vora also show that the veteran was 
repeatedly diagnosed with a depressive disorder, and alcohol 
and cannabis dependence.  They are therefore fully consistent 
with the Seidner-Garland examination report.  Based on the 
foregoing, the Board finds that the veteran does not have 
PTSD.  

In reaching this decision, the Board has considered notation 
of PTSD as found in Dr. Humphreys' report.  The Board has 
also considered the SSA's decision, dated in November 1999, 
which indicates that the SSA determined that the veteran was 
disabled as of March 1996 due to conditions that included 
PTSD.  However, Dr. Humphreys' PTSD diagnosis was  based, at 
least in part, on the veteran's assertion that he served in 
Vietnam, and the Board has determined that service in Vietnam 
is not verified.  Similarly, to the extent that the SSA's 
decision may be read to indicate that the veteran has PTSD, 
it was based on Dr. Humphrey's report.  In this decision, the 
ALJ specifically noted the veteran's contradictory statements 
concerning service in Vietnam.  The ALJ stated that he found 
the veteran to be dishonest.  This evidence is therefore 
outweighed by the contrary evidence of record, and is 
insufficient to warrant a grant of service connection for 
PTSD.  

Consequently, service connection for PTSD is not warranted, 
as all elements required for such a showing have not been 
met; and the preponderance of the evidence is against the 
claim.  Accordingly, service connection for PTSD must be 
denied.

B.  Back and Spine Condition

The veteran's service medical records show that he sought 
treatment for low back pain in May 1971, after he fell into a 
grease pit.  On examination, there was a small abrasion on 
his back.  There was no diagnosis.  The veteran's separation 
examination report, dated in September 1972, shows that his 
spine was clinically evaluated as normal. 

As for the post-service medical evidence, several reports 
written by Dr. William Smith, dated between 1998 and 1999, 
contain diagnoses noting low back pain.  

The Board finds that the claim must be denied.  Service 
medical records show one treatment for back symptoms without 
evidence of residuals, and no other findings pertaining to 
the claimed disability.  This appears to have been an acute 
condition, as evidenced by the lack of subsequent treatment 
during service, and the fact that his spine was clinically 
evaluated as normal in his separation examination report.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The claimed disability is not shown 
by competent evidence until at least 1998.  This is 
approximately 25 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence showing that the appellant has a back or spine 
condition that was caused or aggravated by service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


III.  Conclusion

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has the claimed 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a back and spine condition is denied.  


REMAND

The veteran asserts that he has hepatitis C, and cirrhosis of 
the liver, due to his service.  The veteran's medical records 
indicate that he has both of these conditions.  In addition, 
there is evidence of high risk behavior for hepatitis C 
during service.  See generally VBA Fast Letter, 01-65 (July 
13, 2001).  However, an etiological opinion has not yet been 
obtained.  

Based on the foregoing, the Board has determined that 
additional assistance is required and this appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC. for the following action:

1.  The veteran should be scheduled for a 
VA examination by a specialist in liver 
disorders in order to ascertain the 
nature of any liver disease present and 
the diagnosis thereof.  The examiner 
should review the claims file in 
association with the examination.  The 
examiner should be asked to conduct all 
necessary tests and studies, and to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's hepatitis, or his cirrhosis 
of the liver, is related to his service.  

2.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(200 2) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs , Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



